STATE OF VERMONT 
                                                                    
                                                        ENVIRONMENTAL COURT 
 
                                             } 
Appeal of Davies                           }            Docket No. 13‐1‐05 Vtec 
(Diamond CU Application)                     } 
                                             } 
 
                            Decision on Pending Motions 
                                                    U




                                              
     This  matter  concerns  an  appeal  by  Iain  Davies  and  Donna  Cox‐Davies  from  a 

decision  of  the  Morristown  Development  Review  Board  (DRB)  dated  December  17, 

     2004,  granting  conditional  use  approval  to  Appellee‐Applicants  Mitchell  and  Elaine 

     Diamond  for  a  home  business  located  at  374  Farm  Hill  Road  in  the  Town’s  Rural 

     Residential  with  Agriculture  zoning  district.    This  appeal  is  taken  as  an  on‐the‐record 

     appeal,  since  the  Town  has  adopted  and  implemented  the  procedures  necessary  for 

     such  appeals  pursuant  to  24  V.S.A.  § 4471(b).    Appellants  are  represented  by  Ellen  M. 

     O’Toole, Esq.; Appellee‐Applicants are represented by Russell D. Barr, Esq.; the Town 

of  Morristown  (Town)  appears  as  an  Interested  Person  and  is  represented  by  Will  S. 

Baker, Esq.  Now pending before this Court are Appellee‐Applicants’ motion to dismiss 

and Appellants’ cross‐motion for summary judgment.   

 

                                             Factual and Procedural Background 
                                             U




            On November 16, 2004, Appellee‐Applicants applied to the DRB for conditional 

use approval for a ‘technical illustrating’ home business to be conducted in a portion of 

an existing 24ʹ by 24ʹ workshop on Appellee‐Applicants’ 14± acre1 parcel of land located 
                                                                                  TP   PT




at 374 Farm Hill Road in the Town’s Rural Residential with Agriculture zoning district.  
                                                 
1   The DRB Decision describes the lot as 13.8 acres in area, while the Coordinator’s JO describes the lot as 
TP   PT




14.01 acres in area. 
The parcel of land is one lot in an eight‐lot subdivision (“Farm Hill Road Subdivision”).  

The Farm Hill Road Subdivision, and every lot within it, is encumbered by an Act 250 

permit  (#5L1054)  and  by  deeded  protective  covenants.    All  property  owners  in  the 

subdivision  are  members  of  the  Farm  Hill  Road  Owners  Association.  Appellants  also 

own property in the Farm Hill Road Subdivision. 

       The DRB held a warned public hearing on Appellee’s conditional use application 

on December 9, 2004.  Several adjacent property owners either attended the hearing or 

submitted  written  comments,  expressing  concerns  regarding  the  application.    The 

concerns related to “setting a precedent” for other home businesses; increased traffic on 

the  subdivision’s  privately  maintained  road;  and  to  potential  violations  of  the 

covenants, Act 250 permit conditions, and wastewater permitting requirements. 

       At  the  December  9th  hearing,  Appellee‐Applicants  agreed  that  any  conditional 
                                P       P




use  permit  issued  could  be  limited  to  the  term  of  their  ownership  of  the  subject 

property. 

       At  the  December  9th  hearing,  the  DRB  Chair  noted  that  the  Act  250  permit  and 
                            P       P




the  protective covenants were not within the DRB’s jurisdiction;  he advised that there 

were  separate  avenues  of  review  and  enforcement  for  the  Act  250  permit  and  the 

protective  covenants.  A  motion  was  then  made  to  approve  the  conditional  use  permit 

application with the condition that the permit would be limited to the applicants only 

and that  it  would  expire upon their sale  of  the  property.  The motion  to approve  was 

seconded, voted on, and passed unanimously. 

       The  conditional  use  permit  application  was  approved  by  a  written  decision  the 

DRB issued on  December 17, 2004.  Appellants filed  a timely  appeal  with  the  DRB  on 

January 14, 2005, and the DRB forwarded the notice of appeal to this Court, pursuant to 

V.R.E.C.P. 5(b)(1). 




                                            Page 2 of 7. 
       Appellants  originally  submitted  sixteen  questions  for  review  by  this  Court.  

Many of those questions related to matters outside the jurisdiction of the DRB, and of 

this  Court,  including  issues  regarding  Appellee‐Applicants’  compliance  with  some  of 

the  Act  250  permit  conditions  and  the  protective  covenants  contained  in  the  parties’ 

deeds.    Appellee‐Applicants  filed  a  motion  to  dismiss  Appellants’  entire  Statement  of 

Questions, arguing lack of subject matter jurisdiction pursuant to V.R.C.P. 12(b)(1) and 

failure to state a claim upon which relief can be granted pursuant to V.R.C.P. 12(b)(6).  

Appellee‐Applicant further asserted that Questions 1–3, 7, 9, 11–14, and 16 had not been 

raised before the DRB and therefore cannot be raised for the first time here. 

       Appellants responded with a combined opposition to the motion to dismiss and 

their  own  cross‐motion  for  summary  judgment,  supported  by  a  memorandum  and  a 

supplemental  affidavit  from  Appellants’  attorney,  Ellen  M.  O’Toole.    Several 

attachments  accompanied  the  supplemental  affidavit,  including  a  document  entitled 

“Essential Question(s) for Environmental Commission, District Five.”  Despite its title, 

the “essential question(s)” are in fact addressed to this Court, which is referred to in the 

document as “the  Environmental Court of the  District Five Commission.”   Appellants 

described the “essential question(s)” document that was attached to their memorandum 

in  opposition  to  the  motion  to  dismiss  as  a  “‘distillation’  of  relevant  issues”  “for  the 

Court’s convenience.”   

       It  appears  that  Appellants  intended  that  this  Court  disregard  their  previous 

Statement of sixteen questions and instead consider only the “revised” or “simplified” 

question, as evidenced by language in their opposition memorandum which states that 

“Appellants  simply  ask  that  this  Court  focus  solely  on  the  revised  question(s)  for 

consideration,”  and  “consider  only  the  simplified  amended  question.”    Since  the 

Appellants’  request  reduces,  and  does  not  add  to,  the  issues  raised  in  their  earlier 

submission,  substituting  the  “distillation”  for  the  earlier  submission  works  no 



                                             Page 3 of 7. 
inconvenience  on  the  opposing  party  or  this  Court.    We  therefore  treat  the  “essential 

question(s)” document as an amended Statement of Questions, and hereinafter refer to 

it as such.   The text of Appellants’ amended Statement of Questions reads as follows: 

              Are Act 250 and Wastewater permitting pre‐approval requirements 
       from  the  State  authorities  violated  by  the  undisclosed  erection  of  a 
       substantial  structure  used  for  business  purposes  in  a  residential 
       development,  regardless  of  whether  the  municipality’s  zoning  board 
       approved  a  conditional  use  permit,  and  particularly  when  there  is 
       evidence  that  additional  Wastewater  permitting  requirements  may  have 
       been  ignored?    The  Homeowners  association,  in  this  case  the  Farm  Hill 
       Road Homeowners association of Morrisville, Vermont, has incorporated, 
       by reference in their Covenants, specific requirements to be in compliance 
       with all State permitting requirements, including Act 250 and Wastewater 
       permitting. 
              Therefore,  is  the  erection  of  a  commercial  structure  a  de  facto 
       violation  of  both  the  State’s  regulations  and  the  Covenant’s,  which 
       consequently,  co‐exist  and  specifically  incorporate  by  reference  therein, 
       within  the  purview  of  Act  250  and  other  State  regulations?    Are  such 
       violations enforceable by State authorities and the Environmental Court of 
       the District Five Commission, on appeal or otherwise?  If not, where does 
       proper jurisdiction lie? 
 

                                          Discussion 
                                          U




       As  an  initial  matter,  the  issues  Appellants  raise  regarding  alleged  Act  250 

violations  have  been  rendered  moot  by  the  District  5  Environmental  Coordinator’s 

jurisdictional  opinion  dated  November  17,  2005.    In  that  jurisdictional  opinion,  the 

Coordinator concluded that the “construction and present commercial use of the 24 x 24 

structure  do  not  constitute  either  [a]  substantial  or  material  change  under  Act  250.  

Consequently, an amended land use permit is not required.”   




                                              Page 4 of 7. 
            This jurisdictional opinion was apparently requested by Appellants’ attorney in a 

letter dated December 17, 2004.2   As there has been no appeal of the November 17, 2005 
                                                    TP   PT




jurisdictional  opinion,  that  opinion  is  a  final  determination  that  cannot  be  contested 

directly or indirectly in this proceeding, pursuant to 24 V.S.A. § 4472(d).  Therefore, that 

part  of  Appellants’  amended  statement  of  questions  relating  to  potential  Act  250 

     violations must be dismissed.   

            We note that even if there was no jurisdictional opinion disposing of this issue, 

neither the DRB nor this Court has jurisdiction to entertain private enforcement actions 

     concerning  allegations  of  Act  250  permit  violations.    Enforcement  proceedings  under 

     Act  250  may  only  be  instituted  by  the  Secretary  of  the  Vermont  Agency  of  Natural 

Resources,  either  on  the  Secretary’s  own  initiative  or  upon  a  request  by  the  Land  Use 

Panel  of  the  Natural  Resources  Board.    See  10  V.S.A.  § 8004  (“In  addition  to  the 

     enforcement of Chapter 151 of this title on the secretary’s initiative, the secretary shall 

institute enforcement proceedings under  Chapter 151 when requested  by  the  land  use 

     panel.    The  secretary  and  the  land  use  panel  shall  develop  procedures  for  the 

     cooperative enforcement of Chapter 151 of this title.”).    

            The  amended  Statement  of  Questions  also  raises  issues  regarding  alleged 

     violations  of  wastewater  permitting  regulations.    Such  issues  are  beyond  the  scope  of 

this  appeal.    Neither  the  DRB  nor  this  Court  has  jurisdiction  to  enforce  violations  of 

state  wastewater  permitting  regulations.    Enforcement  proceedings  under  the 

wastewater  permitting  statute,  10  V.S.A.  § 1971  et  seq.,  may  only  be  instituted  by  the 
                                                                              U   U   U   U




Secretary  of  the  Vermont  Agency  of  Natural  Resources,  pursuant  to  10  V.S.A. 

     § 8003(a)(9),  unless  the  Secretary  has  delegated  that  authority  to  the  municipality 




                                                 
2
TP     “Exhibit G” attached to Appellants’ cross‐motion for summary judgment. 
     PT




                                                              Page 5 of 7. 
pursuant  to  10  V.S.A.  § 1976.3    There  is  no  evidence  that  such  a  delegation  has  been 
                                                    TP   PT




     made to the Town here.  Nor is there any evidence that Appellants here have petitioned 

     ANR,  or  that  ANR  has  instituted  an  enforcement  action  against  the  Appellees  here.  

     Therefore,  that  part  of  Appellants’  amended  Statement  of  Questions  relating  to 

     potential wastewater permitting regulations violations must be dismissed. 

            Finally,  although  it  is  unclear  whether  they  were  preserved  in  the  amended 

     Statement  of  Questions,  Appellants  raised  issues  regarding  alleged  violations  of  the 

Farm  Hill  Road  Housing  Association’s  protective  covenants.    To  the  extent  that 

Appellants  claim  violations  of  their  deeded  covenants,  such  claims  are  beyond  the 

jurisdiction  of  both  the  DRB  and  this  Court.    As  we  note  below, the  proper  forum  for 

such  claims  would  be  the  appropriate  Superior  Court.    To  the  extent  that  Appellants 

claim that the covenants were violated because the covenants require compliance with 

     Act  250,  their  claim  appears  moot,  due  to  the  jurisdictional  opinion  referenced  above, 

which  concluded  that  Appellee‐Applicants’  construction  and  present  use  of the  24ʹ  by 

     24ʹ  structure  does  not  constitute  an  Act  250  permit  violation.    Appellants’  claim 

regarding  potential  violations  of  the  Farm  Hill  Road  Housing  Association’s  protective 

covenants must therefore be dismissed. 

            We  are  not  unsympathetic  to  Appellants’  perceived  lack  of  recourse  to  enforce 

violations  of  what  they  believe  to  be  violations  of  state  law  and  the  protective 

covenants.  However, neither the DRB, nor this Court, has the jurisdiction to hear such 

claims, whether they are stated in the form of a private enforcement action, a quiet title 
                                                 
3   Any person directly affected by a project permitted under the wastewater state may file a petition with 
TP   PT




the  Secretary  for  review  and/or  revocation  of  the  permit,  based  upon  an  alleged  violation  of  a  permit 
condition.    See  In  re  Lyon,  2005  VT  63,  ¶  6  (“After  a  permit  is  granted,  ANR  may  revoke  it  either  in 
                       U                U                     T




response to a petition or on its own motion.  An applicant or any person directly affected by a permitted 
project  may  petition  ANR  for  review  and  reconsideration.”)  (internal  quotation  and  citations  to  the 
Wastewater System and Potable Water Supply Rules omitted).   Thus, the proper course of action for an 
                                                                              T




aggrieved  party,  such  as  Appellants  here,  is  to  file  a  petition  with  ANR;  not  to  file  an  appeal  with  this 
Court. 



                                                              Page 6 of 7. 
action, or a breach of warranty action.  The trial court with exclusive authority to hear 

claims regarding private covenants is the appropriate Superior Court.  Whether or not 

one believes it wise, our Legislature has determined that this Court not be vested with 

jurisdiction over such claims.  We are a court of limited jurisdiction.  4 V.S.A. § 1001(b).  

We cannot exceed those jurisdictional limitations. 

       Accordingly,  based  on  the  foregoing,  it  is  hereby  ORDERED  and  ADJUDGED 

that  Appellee‐Applicants’  Motion  to  Dismiss  is  GRANTED  as  to  all  issues  raised  by 

Appellants’  Amended  Statement  of  Questions,  thereby  warranting  dismissal  of  this 

appeal.    The  DRB’s  decision  dated  December  17,  2004,  granting  conditional  use 

approval  to  Appellee‐Applicants  Mitchell  and  Elaine  Diamond  for  a  home  business 

located at 374 Farm Hill Road, is upheld.  This decision concludes the pending appeal. 

 


       Done at Berlin, Vermont, this 26th day of May, 2006.  
                                         P   P




        


                                                 __________________________________________ 
                                                      Thomas S. Durkin, Environmental Judge 




                                             Page 7 of 7.